Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-12-00811-CV

                                      EX PARTE Wesley H. DOBIE

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 21, 2012

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On December 3, 2012, relator Wesley H. Dobie filed an original habeas corpus

proceeding. Relator alleges that he has been sentenced to 180 days in county jail after being held

in criminal contempt for failure to pay child support. Relator provides numerous grounds for

why he is entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish

his right to habeas corpus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a); Walker

v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us




1
  This proceeding arises out of Cause No. 2000-CI-05496, in the 73rd Judicial District Court, Bexar County, Texas,
the Honorable Renée F. McElhaney presiding. However, the order complained of was signed by the Honorable Jim
Rausch, presiding associate judge of the Child Support Court, Bexar County, Texas.
                                                                                  04-12-00811-CV


with a record to support his claims. Accordingly, relator’s petition for writ of habeas corpus is

DENIED.

                                                    PER CURIAM




                                              -2-